DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment to the Specification and Drawings.  Accordingly, the drawing objections have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new rejections under 35 U.S.C. 112.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are only partially persuasive.  Applicant argues that the fan of Lee does not rotate in a first direction when in a [normal] operational state and an opposite second direction when in a generator state.  Applicant equates this to Lee not being part of a transport refrigeration unit, which is not persuasive since Lee meets all the structural elements of the claim.  However, upon further analysis, Examiner concedes that Lee may not, in fact, meet the recitation of the fan motor rotating in one direction while drawing power and in an opposite direction when generating power.  In view of this, Examiner has added a newly-cited reference that indicates the various well-known conditions when a motor will turn in both the same direction while generating or drawing power and when a motor will turn in opposite directions while generating or drawing power.  Accordingly, Examiner has not made this action final.  Applicant’s arguments concerning the dependent claims are considered moot in view of the new grounds of rejection of the independent claim 1.  Examiner notes, however, that Applicant’s arguments concerning claims 13-15 cannot be understood.  Claim 13 was an independent claim, thus Applicant’s arguments concerning claim 1 would not be persuasive for claim 13.  Please see below.  

Specification
The disclosure is objected to because of the following informalities: In paragraph [0033], reference character 90 is used to denote “fan”, while elsewhere it is used to denote “fan motor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in a normal operational state” twice.  It is unclear if the second recitation of “a normal operational state” is intended as the same or different from the first recitation of “a normal operation state”.  To expedite prosecution, it has been interpreted as the same.  
Claims 4-11, and 17 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-11 are dependent on claim 3.  Claim 3 has been cancelled.  To expedite prosecution, and in view that claim 3 has been incorporated into claim 1, Examiner has interpreted claims 4-11 as dependent on claim 1.   
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-16 are dependent on independent claim 13.  Claim 13 has been presented without text, and thus is presumed cancelled, particularly in view Applicant’s remarks relating the claims to claim 1.  Claims 14-16 were not amended such that they are consistent with dependence from claim 1. Thus, the scope of the claims cannot be determined.  Accordingly, Examiner has not attempted to apply prior art to claims 14-16.  Examiner notes that amendment to depend on claim 1 may necessitate new grounds of rejection as such will necessarily create a new combination of limitations for examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2003-0033254: English Machine Translation provided by Examiner) in view of “Mining Electrical Engineers’ (1915) Examination” in The Science and Art of Mining VOL. XXV. 1914-1915, pages 582-583.  
Regarding claim 1, Lee discloses a transport refrigeration unit comprising: 
a battery (see at least Figure 1, battery #7); 
at least one airfoil (see at least Figure 1, fan adjacent fan motor #3); 
an energy conversion device attached to the airfoil (see at least Figure 1, fan motor #3), wherein the at least one airfoil is constructed and arranged to mechanically drive the energy conversion device upon exposure to wind (see at least translation paragraph beginning “The object of the present invention is to install a fan motor for […]”), the energy conversion device is constructed and arranged to convert mechanical energy to electrical energy (see at least translation paragraph beginning “The object of the present invention is to install a fan motor for […]”), and the electrical energy is used at least in-part to charge the battery (see at least translation paragraph beginning “The object of the present invention is to install a fan motor for […]”); wherein the at least one airfoil is a fan (see at least Figure 1, fan adjacent fan motor #3) and the energy conversion device is a fan motor (see at least Figure 1, fan motor #3) configured to drive the fan when in a normal operation state (see at least translation paragraph beginning “As a result of comparing and judging”); wherein the fan motor rotates in a direction when in a normal operational state (see at least translation paragraph beginning “As a result of comparing and judging”), and rotates in a direction when the fan is exposed to wind and the transport refrigeration unit is in a battery charge state (see at least translation paragraph beginning “Therefore, since the fan motor 3 is operated as a generator”).
Lee does not appear to disclose that the fan motor rotates in a first direction when in the normal operation state (operation as a power drawing motor) and rotates in an opposite second direction when the fan is in a battery charge state.  
However, it was old and well-known in the art for a motor to rotate in a first direction when drawing electricity and to rotate in a second (opposite) direction while producing electricity, as evidenced by Mining Electrical Engineers’ (1915) Examination (see pages 582-583: if polarity and/or magnetic field are not reversed, the direction of rotation will reverse).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee with the fan motor rotates in a first direction when in the normal operation state (operation as a power drawing motor) and rotates in an opposite second direction when the fan is in a battery charge state, since, as taught by Mining Electrical Engineers’ (1915) Examination, such provision was old and well-known in the art, and would provide the predictable benefit of simplifying the electrical connections to the fan motor.  

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination as applied to claim 3 (presumed 1) above, and further in view of Martin (US 2011/0169273: previously cited).
Regarding claim 4, Lee is silent regarding wherein the fan motor is an induction motor.
However, it is noted that there are only a finite number of options available to one having ordinary skill in the art for providing a motor for generating electricity.  
In this regard, it is noted that Martin teaches a motor generating electricity, wherein the motor is an induction motor (see at least paragraph [0008]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the motor in the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination with wherein the fan motor is an induction motor, since, as taught by Martin, such is a suitable and known provision for providing a motor for generating electricity (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for smaller gauge wire to be used for the motor (see at least Martin paragraph [0026]).

Claims 5-6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, as applied to claim 3 (presumed 1) above, and further in view of Richardson (US 5,265,435: cited by Applicant).
Regarding claim 5, Lee further discloses further comprising: a compressor constructed and arranged to compress a refrigerant (see at least translation paragraph beginning “By the way […]”; a compressor motor configured to drive the compressor (see at least translation paragraph beginning “By the way […]”: compressor motor is inherent to compressor); a combustion engine (see at least translation paragraph beginning “That is, when the engine of the vehicle […]”); wherein the battery is configured to at least provide electric power to start the combustion engine (see at least translation paragraph beginning “That is, when the engine of the vehicle […]”: it is inherent to starting an engine in a convention vehicle that the battery provides electric power to start the combustion engine).  
Lee is silent regarding and a generator mechanically driven by the combustion engine, and configured to provide electrical power to the compressor motor, though it is likely inherent to Lee that an alternator is provided that meets the above limitations.  
Richardson teaches another transport refrigeration unit comprising a generator mechanically driven by the combustion engine (see at least engine mounted generator #24), and configured to provide electrical power to the compressor motor (see at least column 4, lines 39-47; column 5, lines 39-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination with and a generator mechanically driven by the combustion engine, and configured to provide electrical power to the compressor motor, as taught by Richardson, to improve the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination by allowing for auxiliary power supply absent wind power supply (see at least Richardson column 5, lines 39-48).  
Regarding claim 6, Lee further discloses further comprising: a condenser heat exchanger operatively coupled to the compressor (see at least Figure 1, condenser #2; translation paragraph beginning “By the way […]”); wherein the fan is a condenser fan configured to provide air flow over the condenser heat exchanger when in the normal operational state (see at least translation paragraph beginning “By the way […]”).

Claims 7-8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination and Richardson as applied to claim 6 above, and further in view of Rusignuolo et al. (US 9,464,839: previously cited).
Regarding claims 7 and 8, Lee in view of Mining Electrical Engineers’ (1915) Examination and Richardson is silent regarding further comprising: an evaporator heat exchanger operatively coupled to the compressor; an evaporator fan configured to provide air flow over the evaporator heat exchanger; and an evaporator fan motor for driving the evaporator fan; wherein the battery is configured to provide electric power to the condenser and evaporator fan motors, though it is likely that Lee in view of Mining Electrical Engineers’ (1915) Examination  and Richardson would meet these limitations.  
Rusignoulo et al. teaches another transport refrigeration unit comprising: an evaporator heat exchanger (see at least evaporator #38) operatively coupled to a compressor (see at least compressor #32); an evaporator fan configured to provide air flow over the evaporator heat exchanger (see at least evaporator fan #44); and an evaporator fan motor for driving the evaporator fan (see at least evaporator fan motor #46); wherein the battery is configured to provide electric power to the condenser and evaporator fan motors (see at least Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination and Richardson with further comprising: an evaporator heat exchanger operatively coupled to the compressor; an evaporator fan configured to provide air flow over the evaporator heat exchanger; and an evaporator fan motor for driving the evaporator fan; wherein the battery is configured to provide electric power to the condenser and evaporator fan motors, as taught by Rusignoulo et al., to improve the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination and Richardson by allowing for the system to continue circulating air even when the engine/wind power are inactive (see at least Rusignuolo el. Abstract).  

Claims 9-10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination and Richardson as applied to claim 6 above, and further in view of Verbrugge et al. (US 2010/0244445: cited by Applicant).
Regarding claim 9, Lee in view of Mining Electrical Engineers’ (1915) Examination and Richardson does not disclose further comprising: an isolation relay electrically connected between the battery and the fan motor, wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state, though it appears that controller #5 would have this function.
Verbrugge et al. teaches another wind-powered motor charging a battery (see at least paragraph [0004]), comprising: an isolation relay  electrically connected between the battery and the fan motor (see at least relay #130; paragraph [0031]), wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state (see at least paragraph [0031]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of  Mining Electrical Engineers’ (1915) Examination and Richardson with an isolation relay electrically connected between the battery and the fan motor, wherein the isolation relay is adapted to be in a first position when the transport refrigeration unit is in the normal operation state and in a second position when the transport refrigeration unit is in the battery charge state, as taught by Verbrugge et al., to improve the unit of Lee in view of Richardson by allowing for the power input/output to be controlled (see at least Verbrugge et al. paragraph [0031]).
Regarding claim 10, Lee, as modified above to include the relay controller, further discloses further comprising: a rectifier electrically connected between the battery and the isolation relay (see at least Figure 1, rectifier/inverter #6 between battery #7 and controller #5 (relay)).

Claim 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, Richardson, and Verbrugge et al. as applied to claim 10 above, and further in view of OFFICIAL NOTICE, now taken as APPLICANT-ADMITTED-PRIOR-ART.
Regarding claim 11, Lee in view of Richardson and Verbrugge et al. is silent regarding further comprising: a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state.
However, Examiner takes OFFICIAL NOTICE (now taken as Applicant-Admitted-Prior-Art) that transport refrigeration units (and all modern vehicles) comprise a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state (Examiner notes that parasitic loads (i.e. security system, etc.) have also been common well before the filing date of the invention).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination, Richardson, and Verbrugge et al. with further comprising: a parasitic electrical load configured to be energized regardless of whether the transport refrigeration unit is in the normal operational state, since, as noted by Examiner, such provision was old and well-known in the art and would provide the known benefit of performance/collision/security monitoring.  

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mining Electrical Engineers’ (1915) Examination, as applied to claim 1, above, and further in view of Verbrugge et al. (US 2010/0244445: cited by Applicant), or, in the alternative Park et al. (US 2012/0132411).
Regarding claim 17, Lee in view of Mining Electrical Engineers’ (1915) Examination is silent regarding wherein the fan motor rotates in the opposite second direction and the transport refrigeration unit is in the battery charge state when the transport refrigeration unit is at least sitting idle and not in the normal operational state.
Operation of a fan motor in the generating mode (i.e. rotation in the opposite second direction) when the transport refrigeration unit is at least sitting idle and not in the normal operational state (battery driven state) is old and well-known in the art, as evidenced by Verbrugge et al. (see at least paragraphs [0003]; [0019]), or, in the alternative Park et al. (see at least paragraph [0028]).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination with wherein the fan motor rotates in the opposite second direction and the transport refrigeration unit is in the battery charge state when the transport refrigeration unit is at least sitting idle and not in the normal operational state, since operation in the generating state during idle is old and well-known in the art and would provide the benefit of preventing battery drain during idle.  Examiner also notes that as claimed, Lee in view of Mining Electrical Engineers’ (1915) Examination would be presumed capable of meeting the limitation since “when the transport refrigeration unit is at least sitting idle” does not structurally limit the unit of Lee in view of Mining Electrical Engineers’ (1915) Examination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763